Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 6 in the reply filed on 11/16/2021 is acknowledged.
Claims 4-5 and 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-12 are pending.  Claims 1-3 and 6 are presented for this examination.  Claims 4-5 and 7-12 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/08/2020, 03/11/2020 and 07/08/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Instant claims 1-3 and 6 required “for oil country tubular goods” is intended use and preamble of claimed product. Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II.  Hence,  if prior art discloses instant claims required martensitic stainless steel seamless pipe having similar compositions, microstructure and yield stress, it is fully capable of being used for oil country tubular goods.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashizume (JP2000160300) in view of DeCarvalho (US 2017/0029912).
As for claims 1-3 and 6, Hashizume discloses a high strength martensitic stainless steel seamless oil well pipe (paragraph [0001]) in which Table 1 (paragraph [0042]) discloses Inventive Example 3-a having all elemental compositions and YS =745 N/mm2 (i.e. 745 MPa) within presently claimed compositions and YS ranges as illustrated in Table 1 below except Co.  
DeCarvalho discloses a martensitic stainless steel with similar compositions as Hashizume and expressly discloses Co is inevitable impurity which its maximum value is controlled below 0.1% and preferably below 0.05%. (paragraph [0094])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to minimize well known impurity element Co below 0.05% as disclosed by DeCarvalho, in the martensitic stainless steel of Hashizume with expected success.
Table 1
Element
Applicant
(weight %)
Hashizume et al.
(weight %)
Inventive Example 3-a
Table 1
Winin
(weight %)
C
<=0.1
0.034
0.034
Si
<=0.5
0.19
0.19
Mn
0.05-2
0.11
0.11
P
<=0.03
0.003
0.003
                  S
<=0.005
0.001
0.001
Ni
4-8
4.98
4.98
                  Cu
0.02-1
0.05
0.05
Cr
10-14
12.38
12.38
Mo
1-3.5
2.02
2.02
V
0.003-0.2
0.028
0.028
Co
0.02-1


Al
<=0.1
0.017
0.017
N
<=0.1
0.018
0.018
Ti
<=0.5
0.03
0.03
Nb (Claim 2)
<=0.1
0
0
 Ca (Claims 3 and 6)
<=0.005
0.001
0.001


Regarding instant claim 1 required Formula (1) and (2), using C, Mn, Cr, Cu, Ni, Mo, N, Ti content of Inventive Example 3-a above, and W=0 and impurity Co=0.02, both Formulas are met. 
Claims 1-3 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyata (US 20090017238).
As for claims 1-3 and 6, Miyata discloses a martensitic seamless (paragraph [0063]) stainless steel pipe comprising overlapping elemental compositions as illustrated in Table 2 below. 
Table 2
Element
Applicant
(weight %)
Miyata et al.
(weight %)

Overlap
(weight %)
C
<=0.1
<=0.01
<=0.01
Si
<=0.5
0.05-1
0.05-0.5
Mn
0.05-2
0.1-2
0.1-2
P
<=0.03
<=0.03
<=0.03
                  S
<=0.005
<=0.01
<=0.005
Ni
4-8
3-8
4-8
                  Cu
0.02-1
<=4
0.02-1
Cr
10-14
10-14
10-14
Mo
1-3.5
<=4
1-3.5
V
0.003-0.2
<=0.1
0.003-0.1
Co
0.02-1
<=4
0.02-1
Al
<=0.1
0.001-0.1
0.001-0.1
N
<=0.1
<=0.01
<=0.01
Ti
<=0.5
0.06-0.1
0.06-0.1
Nb (Claim 2)
<=0.1
<=0.1
<=0.1
 Ca (Claims 3 and 6)
<=0.005
<=0.01
<=0.005


Regarding instant claim 1 required Formula (1) and (2),  it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   In the instant case, due to Miyata’s steel possessing overlapping elemental compositions as illustrated in Table 2 above, instant claimed formula (1) and (2) are expected to be met absent unexpected results.
It is noted Miyata does not expressly disclose instant claim 1 required yield stress which is interpreted as mechanical property due to combination of compositions and microstructure.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

In the instant case, since the stainless steel pipe of Miyata has compositions that meet the instant application composition and same martensitic microstructure and is made from a similar process steps if quench by heating the steel pipe to a temperature greater than Ac3 transformation temperature and cooling and tempering (paragraph [0065], it is therefore reasonable to believe that the claimed mechanical property limitations would have naturally flowed following the suggestion of Miyata.    See MPEP 2112.01 I.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuo (US 20190177823).
As for claims 1-3 and 6, Matsuo discloses a martensitic stainless steel intermediate material (Abstract) having overlapping compositions as illustrated in Table 3 below.
The intermediate material is a seamless steel pipe (paragraph [0120])
Table 3
Element
Applicant
(weight %)
Matsuo et al.
(weight %)

Overlap
(weight %)
C
<=0.1
<=0.02
<=0.02
Si
<=0.5
<=1
<=0.5
Mn
0.05-2
<=1
0.05-1
P
<=0.03
<=0.03
<=0.03
                  S
<=0.005
<=0.01
<=0.005
Ni
4-8
1.5-7
4-7
                  Cu
0.02-1
0.1-2.5
0.1-1
Cr
10-14
10-14
10-14
Mo
1-3.5
1.5-7
1.5-3.5
V
0.003-0.2
0.01-0.1
0.01-0.1
Co
0.02-1
0-0.5
0.02-0.5
Al
<=0.1
0.001-0.1
0.001-0.1
N
<=0.1
<=0.05
<=0.05
Ti
<=0.5
0.05-0.3
0.05-0.3
Nb (Claim 2)
<=0.1
<=0.1
<=0.1
 Ca (Claims 3 and 6)
<=0.005
0-0.008
0-0.005


Regarding instant claim 1 required Formula (1) and (2),  it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   In the instant case, due to Matsuo’s steel possessing overlapping elemental compositions as illustrated in Table 3 above, instant claimed formula (1) and (2) are expected to be met absent unexpected results.
Regarding instant claimed yield stress, Matsuo’s broad range yield stress 758 MPa or more (paragraph [0140]) overlaps instant claimed YS at 758 MPa. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 17/059,078. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims inventions claim a martensitic stainless steel seamless pipe having similar elemental compositions ranges, formula (1) ranges, and overlapping yield stress at 758MPa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 17/058,781. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims inventions claim a martensitic stainless steel seamless pipe having similar elemental compositions ranges, formula (1) ranges, and overlapping yield stress at 758MPa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 16/646,667. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims inventions claim a martensitic stainless steel seamless pipe having similar elemental compositions ranges, formula (1)(2) ranges, and overlapping yield stress at 758MPa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 16/646,354. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims inventions claim a martensitic stainless steel seamless pipe having similar elemental compositions ranges, formula (1)(2) ranges, and overlapping yield stress at 758MPa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733